The judgment of the trial court overruling the motion for new trial in this case was affirmed, with direction that the $750 damages and $750 attorneys' fees be written off of the verdict and judgment. Motion has been made by the plaintiff in error that this court tax the costs for bringing the case to this court upon the defendant in error, upon the ground that there has been a substantial modification of the judgment of the court below.
Under the rulings in National-Ben Franklin Fire Ins. Co. v.Darby, 48 Ga. App. 394 (172 S.E. 819), and the cases therein cited, it is ordered by the court that the costs of bringing this case to this court be taxed against the defendant in error.
Sutton, P. J., and Felton, J., concur.